DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watsuda (US 10,803,789).
	As to claim 1, Watsuda teaches a display panel comprising: 
a plurality of light-emitting diodes constituting a plurality of sub-pixels of the display panel (col. 2, lines 10-12: a plurality of light-emitting diodes (LEDs) D[m,n] arranged in rows and columns, fig. 1; col. 2, lines 59-60: a LED in the light-emitting device may emit lights of multiple colors (e.g., a LED to emit red, green, blue lights)); and 
a plurality of light-emitting diode (LED) driving circuits (col. 2, lines 31-32: a plurality of pixel circuits 10[m,n]) configured to:
 receive a pulse width modulation (PWM) data voltage in a scanning period (col. 3, lines 23-24: the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data ); and
based on the PWM data voltage, drive the plurality of light-emitting diodes by providing drive current to the plurality of light-emitting diodes for a time corresponding to the PWM data voltage in an emission period (col. 3, lines 25-28: 
wherein the plurality of light-emitting diodes are configured to be divided into a plurality of groups (col. 2, lines 17-20: the plurality of LEDs may be grouped in an interlaced manner, that is, LEDs may be grouped into 2 groups to display in the first field and the second field alternately), and
 wherein each of the plurality of LED driving circuits is configured to be connected to light-emitting diodes included in respective groups of the plurality of groups, and drive the light-emitting diodes of the respective groups (col. 2, lines 43-46: the pair of adjacent LEDs D[m,n] and D[m+1,n] may share the same pixel circuit 10[m,n] via the pair of selecting switches 12[m,n], 12[m+1,n] to receive pixel data of the first field and the second field respectively). 

As to claim 2, Watsuda teaches the display panel, wherein each of the plurality of LED driving circuits are configured to drive the respective groups of the plurality of groups by driving the light-emitting diodes included in the respective groups through a scanning period and an emission period associated with each of the plurality of groups (col. 3, lines 22-39). 

As to claim 3, Watsuda teaches the display panel, wherein a first LED driving circuit among the plurality of LED driving circuits is configured to receive a first PWM data voltage for first light-emitting diodes included in a first group among the plurality of groups in a first scanning period associated with the first group, and drive the first light-emitting diodes included in the first group based on the first PWM data voltage in a first emission period associated with the first group (col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(2) remains at a high voltage level to stop the LEDs D[2,n] from loading the pixel data from the pixel circuits 10[1,n]), and wherein a second LED driving circuit among the plurality of LED driving circuits is configured to receive a second PWM data voltage for second light-emitting diodes included in a second group among the plurality of groups in a second scanning period associated with the second group, and drive the second light-emitting diodes included in the second group based on the second PWM data voltage in a second emission period associated with the second group (col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data 

    PNG
    media_image1.png
    898
    920
    media_image1.png
    Greyscale



the display panel, wherein each of the plurality of LED driving circuits is configured to be connected to a plurality of transistors in the respective groups (see fig. 1 below) of the plurality of groups, and wherein the plurality of transistors comprise a first transistor (12[1,1], fig. 1) included in the first group and connected to one of the first light-emitting diodes (D[1,1], fig. 1) driven by the first LED driving circuit (see fig. 1 below) among the plurality of LED driving circuits and a second transistor (12[2,n], fig. 1 below) included in the second group (see fig. 1 below) and connected to one of the second light-emitting diodes driven by the second LED driving circuit among the plurality of LED driving circuits (D[2,n], fig. 1 below, col. 3, lines 22-44). 

    PNG
    media_image2.png
    898
    920
    media_image2.png
    Greyscale


As to claim 5, Watsuda teaches the display panel, wherein each of the plurality of LED driving circuits is configured to, based on the first PWM data voltage received in the first scanning period, turn on the first transistor according to a first control signal and provide the drive current to the first light-emitting diodes included in the first group through the first transistor during the first emission period (col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n]), and wherein each of the plurality of LED driving circuits is configured to, based on the second PWM data voltage received in the second scanning period, turn on the second transistor according to a second control signal and provide the drive current to the second light-emitting diodes included in the second group through the second transistor during the second emission period (col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data process being sequentially later than the previous one. The emission control signals may have a duty cycle generated according to desired brightness of a corresponding LED D[m,n]. Examiner’s note: Fig. 1 shows a plurality of pixels in each rows; see fig. 1 above with respect to claim 4). 

As to claim 6, Watsuda teaches the display panel, wherein the plurality of light-emitting diodes are configured to constitute the plurality of sub-pixels of a plurality of pixels arranged in a matrix form on the display panel (col. 1, lines 7-9: the invention relates to display technology, and more specifically, to pixel interlacing driving methods in an active matrix light-emitting diode (LED) display, see fig. 1). 

As to claim 7, Watsuda teaches the display panel, wherein the plurality of light-emitting diodes are grouped into a plurality of rows (see fig. 1 above with respect to claim 4 to show a first and a second group). 

As to claim 8, Watsuda teaches the display panel, wherein the plurality of light-emitting diodes are grouped in a checkerboard form ([0019]-[0022], figs. 4 and 5).
As to claim 9, Watsuda teaches a method of operating a display panel including a plurality of light-emitting diodes constituting a plurality of sub-pixels, the method comprising:
 receiving, by a plurality of light emitting diode (LED) driving circuits, a pulse width modulation (PWM) data voltage in a scanning period (col. 3, lines 23-24: the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data ); and
 based on the PWM data voltage, driving, by the plurality of LED driving circuits, the plurality of light-emitting diodes by providing driving current to the plurality of light-emitting diodes for a time corresponding to the PWM data voltage in an emission period (col. 3, lines 25-28: the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data 
wherein the plurality of light-emitting diodes are configured to be divided into a plurality of groups (col. 2, lines 17-20: the plurality of LEDs may be grouped in an interlaced manner, that is, LEDs may be grouped into 2 groups to display in the first field and the second field alternately), and wherein the plurality of LED driving circuits are configured to be connected to light-emitting diodes included in respective groups of the plurality of groups, and drive the light-emitting diodes of the respective groups (col. 2, lines 43-46: the pair of adjacent LEDs D[m,n] and D[m+1,n] may share the same pixel circuit 10[m,n] via the pair of selecting switches 12[m,n], 12[m+1,n] to receive pixel data of the first field and the second field respectively). 

As to claim 10, Watsuda teaches the method, wherein the driving further comprises driving the respective groups of the plurality of groups by driving the light-emitting diodes included the respective groups through a scanning period and an emission period associated with each of the plurality of groups (col. 3, lines 22-39). 

As to claim 11, Watsuda teaches the method, wherein the driving further comprises receiving a first PWM data voltage for first light-emitting diodes included in a first group among the plurality of groups in a first scanning period associated with the first group, and driving the first light-emitting diodes included in the first group based on the first PWM data voltage in a first emission period associated with the first group (col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(2) remains at a high voltage level to stop the LEDs D[2,n] from loading the pixel data from the pixel circuits 10[1,n]), and receiving a second PWM data voltage for second light-emitting diodes included in a second group among the plurality of groups in a second scanning period associated with the second group, and driving the second light-emitting diodes included in the second group based on the second PWM data voltage in a second emission period associated with the second group (col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data process being sequentially later than the previous one. The emission control signals may have a duty cycle generated according to desired brightness of a corresponding LED D[m,n]. Examiner’s note: Fig. 1 shows a plurality of pixels in each rows; see fig. 1 below). 

    PNG
    media_image1.png
    898
    920
    media_image1.png
    Greyscale

As to claim 12, Watsuda teaches the method, wherein each of the plurality of LED driving circuits is configured to be connected to a plurality of transistors in the respective groups of the plurality of groups (see fig. 1 below), and wherein the plurality of transistors comprise a first transistor (12[1,1], fig. 1) included in the first group and connected to one of the first light-emitting diodes (D[1,1], fig. 1) driven by a first LED driving circuit (see fig. 1 below) among the plurality of LED driving circuits, and a second transistor (12[2,n], fig. 1 below) included in the second group (see fig. 1 below) and connected to one of the second light-emitting diodes driven by a second LED driving circuit among the plurality of LED driving circuits (D[2,n], fig. 1 below, col. 3, lines 22-44).  

    PNG
    media_image2.png
    898
    920
    media_image2.png
    Greyscale

the method, wherein the driving further comprises: based on the first PWM data voltage received in the scanning period, turning on the first transistor according to a first control signal and providing the drive current to the first light-emitting diodes included in the first group through the first transistor during the first emission period (col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n]), and based on the second PWM data voltage received in the second scanning period, turning on the second transistor according to a second control signal and providing the drive current to the second light-emitting diodes included in the second group through the second transistor during the second emission period (col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data process being sequentially later than the previous one. The emission control signals may have a duty cycle generated according to desired brightness of a corresponding LED D[m,n]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMEN W BOGALE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628